Citation Nr: 1334875	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  12-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for dyspepsia.

3.  Entitlement to a compensable rating for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions promulgated in September 2011 and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's hearing loss claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has an acquired psychiatric disorder that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has dyspepsia that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for a grant of service connection for dyspepsia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board observes that the Veteran was sent VCAA-compliant notification in December 2011, which is clearly prior to the January 2012 decision that is the subject of this appeal.  Although this letter only referred to a general claim for compensation, and did not specifically reference service connection for an acquired psychiatric disorder and/or dyspepsia, this letter did inform the Veteran of what is necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information and evidence used by VA to determine effective date(s) and disability rating(s) should service connection be established.  Further, the record reflects he has had multiple claims for VA benefits over the years and has been sent multiple VCAA-notification letters to include in March 2009, April 2009, November 2010, and July 2011; and that these letters included similar information.  As such, the record indicates the Veteran was aware of this information.  The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include from his accredited representative, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  

The Board acknowledges that only the Veteran's September 1959 discharge examination is of record regarding his service treatment records, and the RO made a formal finding in June 2009 that no other service treatment records are available for review after detailing VA's efforts to obtain such records.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board also notes that the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2013 Board hearing.  With the exception of the missing service treatment records, nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified any outstanding records which indicate he currently has an acquired psychiatric disorder or dyspepsia that are etiologically linked to his active service or as secondary to a service-connected disability.  Moreover, the Veteran indicated at his August 2013 hearing that he never sought treatment for his purported in-service depression and stomach problems while on active duty.  See Hearing Transcript pp. 5-7.

With respect to the aforementioned August 2013 hearing, the Board is cognizant that the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ accurately noted the current appellate claims, provided an explanation of what is necessary to substantiate a service connection claim, and asked questions to clarify the Veteran's contentions and treatment history.  Likewise, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claims; i.e., the Veteran, through his testimony, and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in December 2011, which, along with supplemental opinions in April 2013, included opinions that addressed the etiology of his current acquired psychiatric disorder and dyspepsia.  As these opinions were based upon an accurate understanding of the Veteran's medical history based upon review of his VA claims folder and physical examination, the Board finds that they are based upon an adequate foundation.  The clinicians who promulgated these opinions are presumed to be qualified to render competent medical opinions.  No inaccuracies or prejudice is demonstrated with respect to these opinions, nor is there any competent medical evidence which explicitly refutes the findings therein.  Accordingly, the Board finds that this medical evidence is adequate for resolution of the Veteran's claims of service connection for an acquired psychiatric disorder and dyspepsia.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include psychoses.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has indicated that he developed symptoms of depression and stomach problems while on active duty, but that he did not seek in-service treatment because he has always been a little afraid of doctors and did not complain much at that time.  See Hearing Transcript pp. 4-7.  He has also indicated that these conditions, particularly his dyspepsia, is secondary to his service-connected hemorrhoids to include the medications he has taken for the hemorrhoids.

Initially, the Board reiterates that only the Veteran's September 1959 discharge examination is of record of his service treatment records.  However, as already noted, the Veteran has acknowledged he did not seek in-service treatment for the claimed psychiatric disorder and dyspepsia.  Nevertheless, it is noted that his abdomen, endocrine system, genitourinary (GU) system, and psychiatric system were all clinically evaluated as normal on his discharge examination.  In short, the Veteran was evaluated for such possible conditions, but there was no evidence on clinical examination.  Further, even though the Veteran reported he did not complain about things during service, the physician's notes section of the examination report reflects he reported mumps and whooping cough in childhood, and hemorrhoidectomy at age 24.  Moreover, it was noted that the Veteran "denies all other illnesses and injuries."

The Board also observes that the medical evidence indicates the Veteran first received treatment for the current disabilities years after service.  For example, records dated in November 1987 indicate the Veteran had complaints of right sided pain, and that he was anxious about these symptoms.  He was also treated for complaints of epigastric pain in 1992 and 1993, with findings of dyspepsia which it was indicated might be secondary to alcohol (ETOH), as well as possible stress and Motrin.  It is also noted that the record indicates the Motrin was for his complaints of back and muscle pains.  It is further noted that a December 2011 VA psychiatric examination diagnosed the Veteran with adjustment disorder, with mixed anxiety and depression, chronic.  The December 2011 VA stomach examination included a diagnosis of dyspepsia.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Further, as there is no medical evidence of the claimed disabilities until years after service, the Veteran is clearly not entitled to a grant of service connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.307, 3.309(a).  No other presumptive provision appears applicable to the instant case.

The Board acknowledges that the Veteran is competent, as a lay person, to describe visible symptoms such as feelings of depression and stomach problems.  However, even though the Veteran reported he did not complain of his problems during service, his September 1959 discharge examination reflects he did report childhood mumps and whooping cough, as well as the more recent hemorrhoidectomy, but that he affirmatively denied any other injuries or illnesses.  In short, his report at the time of his discharge examination appears to conflict with and contradict his current testimony of such problems originating during service.  As such, it calls into question the Veteran's reliability as a historian of these disabilities.  This finding is further supported by the fact that the Veteran has filed multiple claims for VA benefits since at least 1992.  Therefore, the record indicates that he was aware that he could receive benefits from VA for disabilities incurred during service and how to submit a claim for such benefits.  However, he filed his present service connection claims in 2011 at which time he only indicated that they were secondary to the medications he took for his hemorrhoids.  It appears that he first indicated that he had in-service symptomatology at the August 2013 hearing.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (A veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The Board also observes that even if the Veteran's reliability as a historian were not called into question, that competent medical evidence would be required to resolve this case.  As already noted, there was no indication of either disability on the Veteran's discharge examination or until years after service.  Further, the record indicates that the conditions were due to post-service incidents, to include anxiety and stress over post-service medical conditions; and dyspepsia due to possible alcohol use, stress, and Motrin for nonservice-connected back and muscle pains.  Regarding the claims of secondary service connection, the Board observes that the effect one disability has upon another, to include the effects of medication used to treat a disability, involves complex medical issues that requires competent medical evidence to resolve.  Consequently, competent medical evidence is required to resolve this case.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In this case, no competent medical evidence is of record which supports a finding that the Veteran's acquired psychiatric disorder and/or dyspepsia are etiologically linked to service or as secondary to service-connected disability to include the medications he has taken for his hemorrhoids.  Rather, the December 2011 VA medical examinations and supplemental VA opinions in April 2013 are against such a finding.  For example, the December 2011 VA psychiatric examiner opined that the Veteran's adjustment disorder with mixed anxiety and depression is not due to service.  In support of this opinion, the examiner noted the Veteran had never had mental health concerns until a few years ago, and those were in the context of alcohol abuse and depression related to severe financial stressors.  There was no indication of mental health difficulties in the service or of events that would cause long term depression/anxiety.  Further, it was reiterated that his current depressive and anxious symptoms were mostly associated with chronic adjustment issues related to his finances.

In the April 2013 supplemental opinion, the same VA examiner opined that it was less likely as not that the Veteran's adjustment disorder was due to his status-post hemorroidectomy with fissures, and that it was less likely as not that his adjustment disorder was aggravated beyond natural progression by the service-connected status-post hemorroidectomy with fissures.  The examiner noted that at the time of the December 2011 examination, there was a clear connection between the Veteran's emotional distress and his stressful circumstances related to finances and work - especially finances.  None of his treatment providers at the time described any nexus between his anal issues and emotional issues.

Regarding the dyspepsia, the December 2011 VA stomach examiner opined that the dyspepsia was less likely than not (less than 50/50 percent probability) secondary to continuous medication for service-connected status-post hemorrhoidectomy with fissures.  The examiner acknowledged that the Veteran was service connected for status-post hemorrhoidectomy with fissures.  However, the examiner noted that a thorough review of medications with the Veteran identified no prescription medication for hemorrhoids, and only symptomatic use of TUCKS suppositories and docusate-stool softener.  The examiner, after describing how TUCKS suppositories were used, stated that there was no pharmacological mechanism for this medication to cause dyspepsia.  The examiner also noted that the stool softeners were used for a limited period of time from September to October 2011, and was reported by the Veteran to have run out several weeks ago.  Moreover, the examiner noted that the claims folder demonstrated a long history of dyspepsia dating back into the 1980s, which at that time was associated with excess alcohol consumption and use of NSAIDs.

In the April 2013 VA supplemental opinion, the same VA examiner stated that dyspepsia was less likely than not (less than 50/50 percent probability) secondary to continuous medication for service-connected status-post hemorrhoidectomy with fissures; aggravated by continuous medication for his status-post hemorrhoidectomy with fissures; or caused by active duty status.  The examiner reiterated the same rationale as on the December 2011 examination report, noting that it was sufficient to address the additional matters (i.e., the question of secondary aggravation and in-service incurrence).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already noted that the VA clinicians who promulgated the aforementioned opinions are presumed to be qualified to provide competent medical evidence, and that they were familiar with the Veteran's medical history from review of his VA claims folder and physical examination.  Further, none of these opinions are expressed in equivocal or speculative language, and are supported by stated rationale consistent with the document medical history.  Therefore, the Board finds that theses opinions are persuasive and entitled to significant probative value in the instant case.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has an acquired psychiatric disorder and/or dyspepsia that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for dyspepsia is denied.


REMAND

The Board acknowledges that the Veteran was accorded VA audio examinations which evaluated his service-connected hearing loss in November 2010 and December 2012.  However, at his August 2013 hearing the Veteran indicated his hearing loss had increased in severity since the last examination, as he indicated it had become worse in 2013.  See Hearing Transcript pp. 2-4, 8.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his hearing loss since December 2012.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  The AMC/RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected hearing loss.  The claims folder should be made available to the examiner for review before the examination.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  All opinions should be supported by a complete rationale.

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC on this issue in January 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


